

116 HR 8898 IH: Neglected Infections of Impoverished Americans Act of 2020
U.S. House of Representatives
2020-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8898IN THE HOUSE OF REPRESENTATIVESDecember 8, 2020Mr. Johnson of Georgia (for himself, Mr. Grijalva, Mr. Carson of Indiana, Ms. Bass, Mr. Thompson of Mississippi, Mrs. Beatty, Ms. Norton, Ms. Johnson of Texas, Ms. Judy Chu of California, Mr. Bishop of Georgia, Mrs. Hayes, and Ms. Lee of California) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the submission of a report to the Congress on parasitic disease among poor Americans.1.Short titleThis Act may be cited as the Neglected Infections of Impoverished Americans Act of 2020.2.Report to Congress on the current state of parasitic diseases that have been overlooked among the poorest Americans(a)In generalNot later than 12 months after the date of the enactment of this Act, the Secretary of Health and Human Services shall report to the Congress on the epidemiology of, impact of, and appropriate funding required to address neglected diseases of poverty, including neglected parasitic diseases such as—(1)Chagas disease;(2)cysticercosis;(3)toxocariasis;(4)toxoplasmosis;(5)trichomoniasis;(6)the soil-transmitted helminths; and(7)other related parasitic diseases, as designated by the Secretary.(b)Required informationThe report under subsection (a) should provide the information necessary to guide future health policy to—(1)accurately evaluate the current state of knowledge concerning diseases described in such subsection and define gaps in such knowledge; and(2)address the threat of such diseases.